Order, Supreme Court, New York County, entered on January 6, 1972, unanimously reversed, on the law, without costs and without disbursements, and the motion of third-party defendant-respondent to dismiss the cause of action stated against it by third-party plaintiff-appellant denied, and the cause reinstated. Special Term, deciding the motion before the decision in Dole v. Dow Chem. Co. (30 N Y 2d 143) relied, in dismissing, upon the active-passive negligence doctrine. A different evaluation of the third-party claim is now required. (See, also, Wood v. City of New York, 39 A D 2d 534; Frey v. *896Bethlehem, Steel Corp., 37 A D 2d 927, revd. 30 N Y 2d 764.) Concur — Stevens, P. J., MeGivern, Markewieh, Kupferman and Steuer, JJ.